Title: To Benjamin Franklin from Jean-Sylvain Bailly: Two Letters, 6 May 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin



I.

ce jeudi 6 may. [1784]

Mr Bailly de L’academie des sciences presente ses respects a Monsieur Franklin. Il est chargé par mrs les commissaires de la faculté de medecine et de L’academie des sciences pour le magnetisme animal, de lui demander s’il veut les recevoir apres demain samedi pour avoir l’honneur de le voir et de conferer avec lui.


Addressed: a Monsieur / Monsieur Franklin ministre / plenipotentiaire des etats unis de / l’amerique septentrionale en son hotel / a passy
Notation: M. Bailly.—


II.

ce jeudi 6 mai [1784]

Mr Bailly a l’honneur d’observer a Monsieur Franklin qu’il serait fort difficile dans ce moment de se concerter avec tous les commissaires sur la proposition qu’il veut bien leur faire de diner chez lui samedi; et d’autant plus que ce jour etant un jour d’academie plusieurs et particulierement Mr Lavoisier, sousdirecteur, sont obligés de s’y trouver. Mr Bailly pense donc qu’il

vaut mieux pour le moment laisser les choses comme elles sont; la visite des commissaires samedi après midi est un hommage qu’ils sont bien aise de rendre a Mr franklin, et il pourra leur faire lui meme pour un autre jour, sa proposition de diner chez lui, proposition qui ne peut que leur etre infiniment agréable.


Addressed: a Monsieur / Monsieur Franklin ministre / plenipotentiaire des etats unis de / l’amerique en son hotel / a passy
Notation: Bailly 6 May 1784.—

